Citation Nr: 9910015	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-34 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disability manifested 
by multiple joint pain, to include arthritis, as a residual 
of rheumatic fever.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from December 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Department 
of Veterans Affairs (VA) regional Office (RO) in St. Louis, 
Missouri.

The appeal was previously remanded by the Board in July 1997.


FINDING OF FACT

The claim of entitlement to service connection for disability 
manifested by multiple joint pain, to include arthritis, as a 
residual of rheumatic fever is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for disability 
manifested by multiple joint pain, to include arthritis, as a 
residual of rheumatic fever is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection is well grounded under 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or a medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In order for a claim to be considered well 
grounded, there must be evidence both of a current disability 
and of an etiological relationship between that disability 
and service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  All 
records that have been indicated to be relevant to the appeal 
have been obtained or have been requested with the record 
indicating that requests have been returned as not 
deliverable.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reflect that in April 1944, the 
veteran was hospitalized and diagnosed with rheumatic fever.  
In early July 1944, he was returned to duty and found to be 
well.  In July 1945, he was seen with complaints of cold 
sweats and swelling in the joints.  He reported that for the 
prior three weeks, he had slight painful swelling of 
phalangeal joints after doing hard work. The swelling 
subsided by the next morning.  He reported puffiness of the 
joints, but no severe pain and felt perfectly normal between 
episodes.  The prior hospitalization for rheumatic fever was 
noted.  It was noted that the veteran had been sent for 
examination with the idea that his transient phalangeal 
puffiness was associated with his old rheumatic fever.  It 
was commented that this was extremely doubtful as this 
condition was seen in nonrheumatic patients associated with 
heat and possibly salt depletion.  In mid July 1945, the 
diagnosis was no disease and the veteran was discharged to 
duty.  The report of the veteran's January 1946 service 
separation examination notes a history of rheumatic fever in 
1944.  It indicates that his bones and joints were normal.

Post service treatment records include both private and VA 
medical records.  A May 1988 letter from Ali J. Abu-Libdeh, 
M.D., a private physician, reflects that his clinical 
impression was inflammatory polyarthritis with possible early 
rheumatoid arthritis that was complicated by carpal tunnel 
syndrome.  It notes that although the rheumatoid factor was 
negative, the clinical picture was still that of inflammatory 
polyarthritis.  The report of a May 1996 VA orthopedic 
examination reflects diagnoses and an opinion including that 
the veteran had degenerative joint disease of multiple joints 
that was primary and unrelated to rheumatic fever.  A May 
1996 private treatment record reflects that although the 
veteran's rheumatoid arthritis factor was negative, since he 
responded to steroids, it was partially inflammatory.  
October and November 1997 statements from private 
chiropractors reflect that the veteran had been treated in 
the 1960's, 1970's, and 1980's, for swollen and aching hands 
and low back problems.

Multiple lay statements have been submitted from individuals 
who either served with the veteran during active service, or 
knew or worked with him at that time or immediately after 
active service.  These statements attest to the veteran 
experiencing discomfort in various joints, as well as 
swelling in his hands.  The veteran has indicated in 
testimony and statements that he has experienced continuous 
swelling in his hands from service until the present.

In order for the veteran's claim of entitlement to service 
connection for disability manifested by multiple joint pain, 
to include arthritis, as a residual of rheumatic fever to be 
well grounded, he must submit medical evidence that he 
currently has some disability manifested by multiple joint 
pain, to include arthritis, and that it is related to his 
active service.  There is competent medical evidence that the 
veteran currently has degenerative joint disease and there is 
competent medical evidence that he currently has some type of 
inflammatory polyarthritis.  However, there is no competent 
medical evidence of record that reflects that any current 
disability, including degenerative joint disease or 
inflammatory polyarthritis, is related to the veteran's 
active service, including the rheumatic fever he had during 
active service.  Competent medical evidence that addresses 
the issue, including that contemporaneous with service, as 
well as current medical evidence, indicates that there is no 
relationship between the swelling in the veteran's hands and 
his rheumatic fever or that there is no relationship between 
his degenerative joint disease and his rheumatic fever.  The 
veteran and other laypersons have offered statements, that 
are presumed credible for purposes of this decision, but they 
are not qualified, as laypersons, to establish a medical 
diagnosis or show a medical etiology merely by their own 
assertions, as such maters require medical expertise.  See 
Grottveit and Espiritu.  The Board therefore concludes that 
without the requisite competent medical evidence establishing 
that the veteran currently has disability manifested by 
multiple joint pain, to include arthritis, as a residual of 
rheumatic fever during service, the claim of entitlement to 
service connection is not well grounded.  Caluza.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for disability manifested by multiple joint pain, 
to include arthritis, as a residual of rheumatic fever not 
having been submitted, the appeal is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 


